SIXTH AMENDMENT TO THE CUSTODY AGREEMENT THIS SIXTH AMENDMENTeffective as of August 27, 2015, to the Custody Agreement, dated as of August 15, 2005, as previously amended (the "Custody Agreement"), is entered into by and amongRobert W. Baird & Co. Incorporated, a Wisconsin corporation (the "Advisor"),Baird Funds, Inc.,a Wisconsin corporation (the “Company”) andU.S. Bank, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS,the parties have entered into a Custody Agreement; and WHEREAS,parties desire to amend the Custody Agreement to add theBaird Short-Term Municipal Bond Fund and the Baird Core Intermediate Municipal Bond Fund; and WHEREAS,Article XIV, Section 14.2of the Custody Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE,the parties agree as follows: Amended Exhibit C of the Custody Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BAIRD FUNDS, INC. U.S. BANK, N.A. By: By: Name: Name: Title: Title: ROBERT W. BAIRD & CO. INCORPORATED By: Name: Title: Amended Exhibit C to the Custody Agreement – Baird Funds, Inc. Amended Exhibit C to the Custody Agreement Fund Names Separate Series of Funds Advisor Name of Series Date Added Baird Intermediate Bond Fund September 29, 2000 Baird Core Plus Bond Fund September 29, 2000 Baird Aggregate Bond Fund September 29, 2000 Baird Intermediate Municipal Bond Fund March 30, 2001 Baird Short-Term Bond Fund August 31, 2004 Baird Ultra Short Bond Fund December 31, 2013 Baird Short-Term Municipal Bond Fund August 31, 2015 Baird Core Intermediate Municipal Bond Fund August 31, 2015 Company Name of Series Date Added Baird LargeCap Fund September 29, 2000 Baird MidCap Fund December 29, 2000 Baird SmallCap Value Fund
